DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is in response to the amendment and remarks of 03/30/2022.

By the amendment, claims 1 and 3-9 have been amended. Claim 2 has been canceled.
Claims 1-9 are pending and have been considered below.

Response to Arguments
Applicant’s amendment to claims 1 and 3-9 and corresponding remarks (Remarks page 7-8) have rendered the 35 USC 112(f) interpretations of the Non-Final Rejection of 01/19/2022 moot.
Applicant argues, regarding the 35 USC 102 rejection of claims 1 and 3-9 (Remarks page 8), that Okusu fails to disclose a processor configured to select an important item from the items, as previously recited in canceled claim 2 and presently recited in amended claim 1.  Applicant states that the cited paragraphs 123-126 of Okusu with regards to the rejection of canceled claim 2, merely recite that a user makes a selection via a menu list rather than a processor configured to make the selection. The Examiner respectfully disagrees. In Okusu, the method is enacted on an apparatus having a main console and/or display processor (¶7: teaches improvements over the art, ¶15: console device performing the method, ¶82: portable console device is a tablet terminal device having touch screen interface and is considered a desktop type of console device as is widely available and known, ¶106: CPU). Particularly, Okusu the CPU executes and operates the functions of the method (¶105-106, ¶107). Accordingly, the selection performed by the user is executed by the processor to display the important item as previously cited.  The argument is not persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okusu (US 2016/0081642, previously presented).

Regarding claim 1, Okusu discloses a health management apparatus comprising: 
a memory (¶104-105);
a display (¶103-106);
a processor coupled to the memory and the display (¶106), the processor being configured to (¶106-108):
acquire medical examination results which are results of a medical examination of a pet (¶115, Fig. 11 65, 66, ¶121: radiation images 65 and 66, ¶95: radiation images are medical examination diagnostic data, ¶140: past radiation images); 
acquire an optical image of the pet (¶115, Fig. 11 61, 64, ¶118-119: image of pet, ¶140); and 
control an output of a medical examination result display screen including the medical examination results and at least one of the optical image or a schema diagram created on the basis of the optical image (¶116, Fig. 11: screen output includes radiation images and the optical image, ¶123, Fig. 11: 62b, 63b: further includes a schema created on basis of optical image of pet and user input, ¶140);
select an important item from items of the medical examination on the basis of selection information stored in advance (¶123-126: user selection for directing important images); and
cause display of the important item in a display format different from a display format of other items on the medical examination result display screen (¶125: user menu options are displayed on the radiation images, Fig. 11, 62b, 63b)

Regarding claim 3, Okusu discloses the health management apparatus according to claim 1, 
wherein the selection information is information related to normal ranges of numerical values of the items (¶112-113:  retrieved images based on input body ID from an electronic medical chart system), and 
the processor is configured to select an item whose numerical value is out of the normal range as the important item (¶113: body ID can be manually input rather than electronically received thereby returning the user selection for important images/annotations).  

Regarding claim 4, Okusu discloses the health management apparatus according to claim 1, 
wherein the processor is configured to cause display of organs so as to be superimposed on least one of the optical image or the schema diagram and to cause display of an annotation indicating an organ related to the important item on at least one of the optical image or the schema diagram (Fig. 11 62b, 63b: body part/organ schema is displayed as overlay/annotation).  

Regarding claim 5, Okusu discloses the health management apparatus according to claim 1, 
wherein the medical examination includes an image examination (¶130: long press yields closer image examination/retrieval, Fig. 14), and 
the processor is configured to cause display of a frame indicating an imaging region in the image examination (Fig. 14 65B, ¶132) so as to be superimposed on a part of a body of the pet drawn in at least one of the optical image or the schema diagram (¶132: overlay pass-through area of schema diagram, Fig. 20).  

Regarding claim 6, Okusu discloses the health management apparatus according to claim 5, 
wherein the processor is configured to cause display of a medical image obtained by the image examination as the medical examination results in a region different from the frame so as to be enlarged and reduced and to change a display size of the frame to change in operative association with the enlargement and reduction of the medical image (Fig. 14: 65A).  

Regarding claim 7, Okusu discloses the health management apparatus according to claim 5, 
wherein the processor is configured to cause display of a medical image obtained by the image examination as the medical examination results in the frame and to cause transparency of at least one of the optical image or the schema diagram in the frame to change in response to an operation of a user (Fig. 33 : frame transparency).

Regarding claims 8 and 9, claim each recite limitations similar to claim 1, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakagawa (US 20100189323) – pertains to computer aided diagnosis of medical images.
Sugiyama (US 20080039707) – pertains to medical image management and reporting.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179